Exhibit 10.1
VIA OVERNIGHT DELIVERY
October 17, 2008
Mr. Leslie A. Griffith
United States Postal Service
475 L’Enfant Plaza S.W.
Washington, D.C. 20260-6210

RE:   Transportation Agreement dated July 31, 2006 (the “Transportation
Agreement”) between the United States Postal Service (the “USPS”) and Federal
Express Corporation (“FedEx”) Change in Conversion Factor

Dear Mr. Griffith:
As provided in Paragraph A.1.a. of Exhibit B to the Transportation Agreement,
the USPS and FedEx agree that the Conversion Factor is [ * ] effective on the
September Schedule Period that begins on September 1, 2008.
By signing this letter, the USPS and FedEx agree to this amendment of the
Transportation Agreement. All capitalized terms have the meanings set out in the
Transportation Agreement.
Please sign both counterparts of this letter, retain one for the USPS’ records,
and return the other fully executed counterpart to:
Myla Williams
Legal Department
Federal Express Corporation
3620 Hacks Cross Road
Building B, 3rd Floor
Memphis, Tennessee 38125
(901) 434-8362

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



If you should have any questions, please call Myla Williams at (901) 434-8362 or
Ron Stevens at (901) 434-8954. Thank you.
Sincerely,
FEDERAL EXPRESS CORPORATION

         
/s/ PAUL HERRON
 
    Paul Herron     Vice President     Postal Transportation Management    

AGREED TO AND ACCEPTED this 23rd day of October, 2008.

        THE UNITED STATES POSTAL SERVICE
    By:   /s/ LESLIE A. GRIFFITH       Its:   Manager, Air Transportation CMC,
Contracting Officer The “USPS”     cc:    Melissa Mortimer
Donna Jewett   

 

 



--------------------------------------------------------------------------------



 



AMENDMENT
THIS AMENDMENT (“Amendment”) dated the 23rd day of October, 2008, amends the
Transportation Agreement dated as of July 31, 2006 (the “Agreement”) between The
United States Postal Service (“USPS”) and Federal Express Corporation (“FedEx”).
Preamble
WHEREAS, USPS and FedEx entered into the Agreement in order to provide for the
transportation and delivery of the Products (as such term is defined in the
Agreement);
WHEREAS, the parties now desire to amend certain provisions of the Agreement to
provide an expansion of the Products as stated below;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the parties agree as follows:
1. Commencing on December 2, 2008, and ending on December 23, 2008, USPS desires
to utilize FedEx ULD’s for its peak charter operations and FedEx agrees to
provide such ULD’s based on the schedule and list of charges outlined in
Attachment 1. USPS agrees to pay the ULD charges based on the presumption that
one charter will operate for two weeks and the remaining two charters will
operate for three weeks. The first day of aircraft operations for each flight
will be an outbound departure from Memphis. At the end of charter operations,
one ULD set per aircraft will be returned to the MEM Hub or a location within
the United States agreed upon by USPS and FedEx.
2. All capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth in the Agreement.
3. Except as amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect and are ratified and confirmed
in all respects.
IN WITNESS WHEREOF, the parties have signed this Amendment in duplicate, one for
each of the Parties, as of October 23, 2008.

            THE UNITED STATES POSTAL SERVICE
      By:   /s/ LESLIE A. GRIFFITH         Title: Manager, Air Transportation
CMC,                  Contracting Officer        FEDERAL EXPRESS CORPORATION
      By:   /s/ PAUL J. HERRON         Title: VP, Postal Transportation
Management           

 

 



--------------------------------------------------------------------------------



 



Attachment 1
Peak Charter Operations
ULD Assignment and Cost
2008 ULD Lease Agreement with USPS for Peak Charter Operations
Assumptions
1. 747 Aircraft are used for the charter operations. Each aircraft carries [ * ]
and [ * ]
2. Each flight requires 2 set of ULDs, one set for the ULDs in transit and
another set at the
origin to build the next movement.
3. Two sets of ULDs per aircraft, [ * ] and [ * ], are the amount of containers
charged per day.
4. The weekly charge is based on 6 operational days per week for weeks 1 and 2
and 5 operational
days for week 3
5. The amounts charged per container type are AMJ — [ * ] and LD3s — [ * ]
ULDs per Week
[ * ]
Total AMJs for the Period     [ * ]
Total LD3s for the Period     [ * ]
ULD Charge for Period

              ULD Type   AMJ   LD3    
Amount of containers
  [ * ]   [ * ]    
Charge per ULD
  [ * ]   [ * ]    
Total Charge per ULD type
  [ * ]   [ * ]    
Total Charge
          [ * ]

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 